Name: Council Regulation (EC) No 1420/97 of 22 July 1997 fixing, for the 1997 harvest, the premiums for leaf tobacco by group of tobacco varieties
 Type: Regulation
 Subject Matter: agricultural structures and production;  cooperation policy;  plant product;  agricultural policy
 Date Published: nan

 No L 196/ 14 EN Official Journal of the European Communities 24. 7. 97 COUNCIL REGULATION (EC) No 1420/97 of 22 July 1997 fixing, for the 1997 harvest, the premiums for leaf tobacco by group of tobacco varieties account in particular of past and foreseeable possibilities of disposal of the various tobaccos under normal condi ­ tions of competition , THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 4 ( 1 ) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (3), Whereas, when the premiums for raw tobacco are fixed, account should be taken of the objectives of the common agricultural policy; whereas the common agricultural policy aims in particular to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices; whereas the premiums must take HAS ADOPTED THIS REGULATION: Article 1 For the 1997 harvest, the premium referred to in Article 4 of Regulation (EEC) No 2075/92 for each group of raw tobacco varieties, and the supplementary amounts, shall be as set out in Annex hereto. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1997. For the Council The President F. BODEN (') OJ No L 215, 30 . 7. 1992, p. 70 . Regulation as last amended by Regulation (EC) No 2444/96 (OJ No L 333, 21 . 12. 1996, p . 4). (2) OJ No C 101 , 27 . 3 . 1997, p. 23 .b) OJ No C 200, 30 . 6 . 1997. 24. 7. 97 EN Official Journal of the European Communities No L 196/ 15 ANNEX PREMIUMS FOR LEAF TOBACCO FROM THE 1997 HARVEST I Flue -cured II Light air-cured III Dark air-cured IV Fire-cured V Sun-cured VI Basmas VII Katerini VIII Kaba Koulak ECU/kg 2,70965 2,16748 2,16748 2,38362 2,16748 3,75415 3,18541 2,27615 SUPPLEMENTARY AMOUNTS Variety ECU/kg Badischer Geudertheimer, Pereg, Korso 0,4238 Badischer Burley E and hybrids thereof 0,6786 Virgin D and hybrids thereof, Virginia and hybrids thereof 0,3876 Paraguay and hybrids thereof, Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq), Semois , Appelterre 0,3163 Nijkerk 0,1847 Misionero and hybrids thereof, Rio Grande and hybrids thereof 0,2016